{¶ 25} I concur with the majority as to its disposition of this case.
 {¶ 26} I write separately to make it clear as to why I concur with the majority as to the disposition of this case. I concur with the disposition primarily because mere maintenance of the land is generally not sufficient to constitute adverse possession. The majority does discuss this principle in the latter part of its decision, but does not seem to indicate that it is the main basis of its decision.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Licking County, Ohio, is affirmed.
Costs to appellant.